Per Curiam.
— This action, which was commenced by the state of Washington against the Northern Express Company, a corporation, to recover a privilege tax of five per cent of the gross receipts of the defendant corporation for business done within the state of Washington for the year 1912, has heretofore been before this court; our former opinion being reported in 80 Wash. 309, 141 Pac. 757. After remittitur, the demurrer of the plaintiff to the answer of the defendant was sustained. Thereupon the defendant stood upon its answer, refused to plead further, and judgment was entered against it for the amount demanded in the complaint. Prom this judgment, the defendant has appealed.
A statement of the case may be found in our former opinion and need not be repeated here. The appellant now contends that the act of 1907 (Rem. & Bal. Code, §§9161-9168; P. C. 433 §73 et seq.), is unconstitutional, being in violation of § 8 of art. 1, the same being the commerce clause of the constitution of the United States. The points now raised were all passed upon in the former opinion of this court adversely to appellant’s contentions, and for the reasons therein assigned, the judgment is now affirmed.